UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K/A-2 CURRENT REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of report (Date of earliest event reported): August 23,2010 PARAMOUNT GOLD AND SILVER CORP. (Exact Name of Registrant as Specified in Its Charter) Delaware (State or Other Jurisdiction of Incorporation) 0-51600 20-3690109 (Commission File Number) (IRS Employer Identification No.) 665 Anderson Street Winnemucca, NV 89445 (Address of Principal Executive Offices) (775) 625-3600 (Registrant’s Telephone Number, Including Area Code) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item.2.01Completion of Acquisition or Disposition of Assets. The purpose of this Form 8-K/A No.2 is to amend the Current Report on Form 8-K filed byParamount Gold and Silver Corp. on August 25, 2010 to include the financial statements ofX-Cal Resources Ltd.and other financial information required by Item9.01 of Form 8-K that was not previously filed.All of the outstanding shares of common stock of X-Cal Resources Ltd. were acquired by Paramount Gold and Silver Corp. on August 23, 2010. Item 9.01Financial Statements and Exhibits A. Consolidated Audited Financial Statements of X-Cal Resources Ltd. for the years ended March31, 2010 and 2009 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Paramount Gold and Silver Corp. Date:October 29, 2010 By: /s/Christopher Crupi Christopher Crupi, CEO 3 X-Cal Resources Ltd. CONSOLIDATED FINANCIAL STATEMENTS For the years ended March 31, 2010 and 2009 AUDITORS’ REPORT TO THE DIRECTORS OF X-CAL RESOURCES LTD. We have audited the consolidated balance sheets of X-Cal Resources Ltd. as at March 31, 2010 and 2009 and the consolidated statements of operations, cash flows and shareholders’ equity for the years ended March 31, 2010, 2009 and 2008.These financial statements are the responsibility of the Company’s management.Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with auditing standards generally accepted in Canada and the United States of America.Those standards require that we plan and perform an audit to obtain reasonable assurance whether the financial statements are free of material misstatement.An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements.An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. In our opinion, these consolidated financial statements present fairly, in all material respects, the financial position of the Company as at March 31, 2010 and 2009 and the results of its operations and its cash flows for the years ended March 31, 2010, 2009 and 2008 in accordance with Canadian generally accepted accounting principles. Chartered Accountants Vancouver, Canada June 11, 2010, except as to Notes 16 and 17, which are as of October 12, 2010. COMMENTS BY AUDITORS FOR US READERS In the United States of America, reporting standards for auditors require the addition of an explanatory paragraph (following the opinion paragraph) when the financial statements are affected by conditions and events that cast substantial doubt on the Company’s ability to continue as a going concern, such as described in note1 to the financial statements. Our report to the directors dated June 11, 2010, except as to Notes 16 and 17 which are as of October 12, 2010 is expressed in accordance with Canadian reporting standards, which do not permit a reference to such events and conditions in the auditors’ report when these are adequately disclosed in the financial statements. Chartered Accountants Vancouver, Canada June 11, 2010, except as to Notes 16 and 17, which are as of October 12, 2010. F-1 X-Cal Resources Ltd. Consolidated Balance Sheets March 31 Assets Current Cash and cash equivalents $ $ Receivables and prepayments Marketable securities Prepaid insurance (Note 4) Reclamation bond – commutation account (Note 4) Environmental bonds - Mineral property interests (Note 5) Property and equipment (Note 6) $ $ Liabilities Current Accounts payable and accrued liabilities (Note 9) $ $ Reclamation and environmental obligations (Note 7) Shareholders’ Equity Capital stock (Note 8) Contributed surplus Deficit ) ) $ $ Commitments (Note 13) Subsequent events (Note 16) (See accompanying notes to the consolidated financial statements) Approved by the Directors on behalf of the board: “Shawn Kennedy” Shawn Kennedy, Director “John Arnold” John Arnold, Director F-2 X-Cal Resources Ltd. Consolidated Statements of Operations For the years ended March 31 General and administrative expenses Accounting and audit $ $ $ Amortization - equipment Equipment commissioning and testing - - Insurance (Note 4) Legal Office and other Regulatory fees Rent Salaries, consultants’ and directors’ fees Shareholder communications and investor relations Stock-based compensation (Note 8(e)) Telecommunications Travel Loss before other items ) ) ) Other items Accretion expense (Note 7) Foreign exchange gain (loss) (Note 14) ) ) Gain on sale of property and equipment - - Interest income Sale of mineral property interests - - ) ) Net loss and comprehensive loss for the year $ ) $ ) $ ) Basic and diluted loss per share $ ) $ ) $ ) Weighted average number of common shares outstanding (See accompanying notes to the consolidated financial statements) F-3 X-Cal Resources Ltd. Consolidated Statements of Cash Flows For the years ended March 31 Cash derived from (applied to) Operating Net loss for the year $ ) $ ) $ ) Items not involving cash: Stock-based compensation Amortization – equipment Insurance expense Accretion expense Unrealized foreign exchange loss (gain) (Note 14) ) Accrued interest – commutation account ) ) ) Gain on sale of property and equipment - ) - Changes in non-cash working capital Receivables and prepayments ) Accounts payable and accrued liabilities ) Financing Shares issued for cash, net of issuance costs and subscriptions received in advance Investing Sale of net smelter production royalty - - Mineral property acquisition ) ) ) Mineral property expenditures ) ) ) Reclamation bond – commutation account and environmental bonds Proceeds of property and equipment - ) Proceeds on sale of equipment included in mineral property - ) ) ) Foreign exchange gain/loss on cash held in foreign currency ) ) Net increase (decrease) in cash ) ) Cash and cash equivalents, beginning of year Cash and cash equivalents, end of year $ $ $ Cash and cash equivalents consists of: Cash $ $ $ Term deposit $ $ $ Non-cash investing and financing activities Stock-based compensation capitalized in mineral property interests $ $ $ Property and equipment acquisition for shares $ $ $ Reclamation and environmental obligation capitalized in mineral property interest $ $ $
